     Case 1:20-cv-00878-DAD-EPG Document 23 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AQUALLIANCE, et al.,                            Case No. 1:20-cv-878-DAD-EPG
12                        Plaintiffs,
13            v.                                      ORDER REGARDING STIPULATION FOR
                                                      SECOND AMENDED COMPLAINT
14    UNITED STATES BUREAU OF
      RECLAMATION, et al.,
15
                          Defendants.                 (ECF No. 22)
16

17
             Pursuant to the stipulation of the parties (ECF No. 22), IT IS ORDERED that Plaintiffs
18
     AquAlliance, California Sportfishing Protection Alliance, California Water Impact Network,
19
     Central Delta Water Agency, and South Delta Water Agency (“Plaintiffs”) may file a Second
20
     Amended Complaint. Plaintiffs’ Second Amended Complaint shall be filed within thirty (30) days
21   of entry of this order.
22

23   IT IS SO ORDERED.

24
         Dated:     January 6, 2021                          /s/
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
